Citation Nr: 0016339	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a generalized 
anxiety state and chronic depression, currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
70 percent disabling was denied for generalized anxiety state 
and chronic depression.  

In a May 1999 decision, the Board denied an evaluation in 
excess of 70 percent disabling for generalized anxiety state 
and chronic depression.  Thereafter, the appellant initiated 
an appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court").  
In October 1999, the Court vacated the Board's May 1999 
decision, and a Joint Motion for Remand was granted.  The 
instant claim was thereafter returned to the Board for 
further evidentiary development, readjudication and 
disposition in accordance with the terms of the joint motion. 


REMAND

In light of the terms of the joint motion, the instant claim 
is being remanded to the RO for further evidentiary 
development, to include a new VA psychiatric examination for 
the purpose of determining the degree of impairment 
associated with the veteran's service-connected generalized 
anxiety disorder with chronic depression.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a psychiatric examination by a VA 
physician for the purpose of determining 
the degree of impairment associated with 
the veteran's service-connected 
generalized anxiety state and chronic 
depression.  The examination should 
include all special tests and studies as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should provide a complete multi-axial 
diagnosis for the currently manifested 
psychiatric disorders in accordance with 
the DSM-IV, to include assignment of a 
Global Assessment of Functioning (GAF) 
score.  The examiner should also explain 
the symptomatology and degree of severity 
which is indicated by the assigned GAF 
for the generalized anxiety state and 
chronic depression.  

In addition, the examiner should indicate 
whether or not each of the following 
specific symptomatology is manifested and 
whether such symptomatology is 
attributable to the service-connected 
generalized anxiety state and chronic 
depression, as opposed to non-service 
connected disorders which include 
residuals of cerebrovascular accident:

(1) Attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community;

(2) Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from human behavior;

(3) Demonstrable inability to obtain or 
retain employment;

(4) total occupational and social 
impairment due to such symptoms as:

	(a) gross impairment in thought 
processes or communication;
	(b) persistent delusions or 
hallucinations;
	(c) grossly inappropriate behavior;
	(d) persistent danger of hurting 
self or others;
(e) intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene);
	(f) disorientation to time or place;
	(g) memory loss for names of close 
relatives, own occupation, or own name.  

If it is the examiner's opinion that the 
service-connected generalized anxiety 
state and chronic depression do not 
result in the above, that fact must be 
clearly stated in the report.  If it is 
the examiner's opinion that the veteran's 
degree of impairment is clearly 
attributable to intercurrent cause, that 
fact should be so noted.

The claims folder should be made 
available to the examiner at the time of 
the examination.  If any of the requested 
findings/opinions cannot be provided, the 
reasons therefor should be fully 
discussed and noted in the examination 
report.  Complete rationales and bases 
should be provided for the opinions given 
and conclusions reached.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA physician 
does not contain all of the requested 
findings and/or opinions, it should be 
returned for completion.  

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim.  

5.  The RO must comply with each element 
addressed in the joint motion.

Thereafter, and following compliance with requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  The purpose of this Remand is to 
conduct further evidentiary development.  The Board intimates 
no opinion as to the ultimate outcome of the claim on appeal.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


